 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ALEXANDRA J. SHEPARD (CABN 205143)
   Special Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6767
 7        FAX: (415) 436-7234
          Email: Alexandra.Shepard2@usdoj.gov
 8
   Attorneys for the United States of America
 9

10 MORGAN A. EDWARDS
   Law Clerk
11
                                UNITED STATES DISTRICT COURT
12
                              NORTHERN DISTRICT OF CALIFORNIA
13

14                                   SAN FRANCISCO DIVISION

15 UNITED STATES OF AMERICA,             )              Case No. CR-19-0284 MAG
                                         )
16         Plaintiff,                    )
                                         )
17         v.                            )              DECLARATION OF MORGAN A.
                                         )              EDWARDS IN SUPPORT OF
18                                       )              THE GOVERNMENT’S MOTION
     DILAN YAGMUR,                       )              FOR SUMMONS
19                                       )
           Defendant.                    )
20   ____________________________________)
21

22

23     I, Morgan A. Edwards, hereby declare as follows:

24      1. I am a Law Clerk in the United States Attorney=s Office, assisting Special Assistant

25         United States Attorney Alexandra Shepard in the prosecution of this case. I have

26         reviewed the following information in reports provided by the Federal Bureau of

27         Investigation.

28

     DECLARATION IN SUPPORT OF SUMMONS
 1      2. On December 7, 2018, the Federal Bureau of Investigation executed search and arrest

 2          warrants at the San Francisco, California apartment shared by defendant Dilan Yagmur

 3          and two other individuals, one of whom is the subject of a separate criminal case in the

 4          Northern District of California. See United States v. Michael Shiferaw, 18-CR-00600

 5          WHA.

 6      3. FBI Special Agents at the search site described Yagmur as “agitated” and “frantic.” She

 7          was physically and verbally abusive towards the Special Agents during the search and

 8          had to be removed from the apartment and restrained with handcuffs. After some period

 9          of time, Yagmur ultimately left to go to her job as an au pair.

10      4. Several hours after Yagmur left the residence, Special Agent P.S. left the search location

11          and walked towards his car. In the intersection of 11th Avenue and Cabrillo Street, the

12          location of Shiferaw’s apartment building, Special Agent P.S. encountered Yagmur.

13      5. Yagmur charged at and violently pushed Special Agent P.S., making physical contact

14          with him. Yagmur then yelled, “How do you like that?!” at Special Agent P.S., and

15          violently pushed him a second time. Special Agent P.S. tried to walk around Yagmur to

16          get to his car, but Yagmur obstructed Special Agent P.S.’s ability to walk away. Special

17          Agent P.S. then turned around to walk away from Yagmur, towards the search location,

18          when Yagmur followed him and again charged at and violently pushed him from behind.

19      6. On June 25, 2019, an Information was filed charging the defendant, Dilan Yagmur, with

20          one count of violating 18 U.S.C. § 111(a)(1) – Assault on a Federal Officer.

21 I declare under penalty of perjury that the foregoing is true and correct to the best of my

22 knowledge and belief. Executed June 26, 2019 in San Francisco, California.

23

24 DATED:                                         June 26, 2019
25

26                                                         /s/          ____
                                                  MORGAN A. EDWARDS
27                                                Law Clerk
                                                  United States Attorney’s Office
28

     DECLARATION IN SUPPORT OF SUMMONS
